Citation Nr: 0124250	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of overpayment of death 
pension benefits in the calculated amount of $ 460.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.  The veteran died in March 1998.  The appellant 
is the veteran's widow.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2001 
decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Roanoke, Virginia.  In its 
decision, the Committee granted a partial waiver of recovery 
of an overpayment of death pension benefits.


REMAND

In this case, the appellant was granted death pension 
benefits in November 1999, effective that month.  On June 30, 
2000, the appellant was sent a letter from the RO indicating 
that it was proposed to stop the death pension benefits 
payments effective November 1, 1999 as evidence had been 
received that the appellant's income or net worth had 
changed, based on the date of payment of funeral expenses.  
The letter noted that the payments would not be adjusted for 
60 days following the date of the letter as the appellant was 
proposed to submit evidence that the adjustment should not be 
made.  If evidence was not submitted within 60 days, a final 
determination would be made regarding adjustment of the 
award.  If evidence was submitted within 60 days, the 
payments would continue for at least 60 days or until the 
evidence submitted was considered and then a final 
determination would be made.  

There was no evidence received from the appellant.  On 
September 13, 2000, the RO sent the appellant a letter 
informing that her VA pension had changed.  On September 28, 
2000, the appellant was sent a letter from the RO indicating 
that she had a overpayment in the amount of $ 1,702.00.  In 
December 2000, the appellant requested a waiver of 
overpayment, indicating that to repay the overpayment would 
cause her a severe financial burden.  In January 2001, the RO 
informed the appellant that her waiver request had been 
partially approved, $ 1,242.00 was waived, and the remaining 
debt was $ 460.00.  It was noted that the $ 460.00 was the 
amount of the pension benefits received by the appellant 
dated August 2000 and September 2000, after the time that the 
appellant was sent the notice letter regarding adjusting her 
pension, and she had accepted the payments with the knowledge 
that an overpayment would result.

In April 2001 the appellant reported that she had a stroke in 
December 1999 and needed special treatment and asked that the 
waiver of overpayment be reconsidered.  In a statement in 
July 2001, the appellant's representative reported that the 
appellant had suffered a stroke and was unable to take care 
of her affairs during the time period in question and that 
the appellant was not able to understand or handle her VA 
affairs in question during August 2000 and September 2000 and 
that medical evidence should be obtained in this regard.

In view of the appellant's contentions and due to the recent 
change in the duty to assist, as noted below, an opinion 
should be obtained regarding the appellant's capacity to 
understand or handle her VA affairs during August 2000 and 
September 2000.  Any treatment records described by the 
appellant in this regard should be obtained.

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to Chapter 51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, (38 U.S.C.A. 
§ 5103A (West Supp. 2001)) which defines VA's duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim and eliminated from section 5107(a) the necessity 
of submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide VA examinations, where such examinations 
may substantiate entitlement to the benefit sought.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  On Remand, the RO must assure that the 
provisions of this new Act and implementing VA regulations 
are complied with to the extent they apply to the instant 
issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant during the time 
period in question regarding her capacity 
to understand and handle her VA affairs.  
After securing the necessary release(s), 
the RO should obtain these records as 
specified by the appellant.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and her 
representative should also be informed of 
the negative results. 

3.  Thereafter, the appellant's records 
should be forwarded for entry of a VA 
opinion on the issue at hand regarding 
capacity to understand entitlement to VA 
benefits.  The opinion must encompass a 
detailed review of the appellant's 
relevant history.  The reasons and bases 
for any conclusion reached should be 
discussed.  All opinions expressed should 
be supported by reference to pertinent 
evidence.

4.  After the requested development has 
been completed, the RO should again 
review the appellant's request for waiver 
of overpayment.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




